RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                       2    United States v. Stovall                     No. 02-1210
        ELECTRONIC CITATION: 2003 FED App. 0260P (6th Cir.)
                    File Name: 03a0260p.06                               Jennifer M. Gorland, UNITED STATES ATTORNEY,
                                                                         Detroit, Michigan, for Appellee.
UNITED STATES COURT OF APPEALS                                                               _________________
                  FOR THE SIXTH CIRCUIT                                                          OPINION
                    _________________                                                        _________________

 UNITED STATES OF AMERICA , X                                              DAVID A. NELSON, Circuit Judge. Defendant Lela
                                                                         Stovall here appeals a 77-month sentence imposed after she
             Plaintiff-Appellee. -                                       pleaded guilty to charges of bank fraud and conspiracy. Ms.
                                   -
                                   -   No. 02-1210                       Stovall contends that the district court committed prejudicial
            v.                     -                                     error by failing to make explicit findings in its rejection of a
                                    >                                    series of objections she presented to her presentence report.
                                   ,                                     She further contends that some of her past criminal activity
 LELA STOVALL ,                    -
          Defendant-Appellant. N                                         was improperly double-counted in the calculation of her
                                                                         criminal history score.          Finding these contentions
       Appeal from the United States District Court                      unpersuasive, we shall affirm the sentence.
      for the Eastern District of Michigan at Detroit.
  No. 01-80075—John Corbett O’Meara, District Judge.                                                     I

                     Argued: May 20, 2003                                  Ms. Stovall and 19 co-defendants were indicted on charges
                                                                         that included conspiracy, forgery, identity theft, credit fraud,
               Decided and Filed: June 13, 2003*                         and bank fraud. In exchange for agreement on an appropriate
                                                                         sentence and the government’s promise to dismiss all other
  Before: NELSON, BOGGS, and COLE, Circuit Judges.                       charges against her, Ms. Stovall agreed to plead guilty to
                                                                         conspiracy and bank fraud.
                      _________________
                                                                           The plea agreement included stipulations concerning each
                           COUNSEL                                       of the sentencing guidelines that the parties believed to be
                                                                         applicable. Among other things, the parties stipulated that
ARGUED: Carolyn A. Blanchard, Northville, Michigan, for                  Ms. Stovall’s base offense level should be enhanced by three
Appellant.   Jennifer M. Gorland, UNITED STATES                          levels because of her managerial or supervisory role in the
ATTORNEY, Detroit, Michigan, for Appellee. ON BRIEF:                     conspiracy, see U.S.S.G. § 3B1.1(b); that Ms. Stovall should
Carolyn A. Blanchard, Northville, Michigan, for Appellant.               receive three criminal history points for each of two prior
                                                                         federal sentences of imprisonment exceeding 13 months, see
                                                                         U.S.S.G. § 4A1.1(a); and that she should receive two criminal
    *                                                                    history points for a prior state sentence of imprisonment of at
      This decision was originally issued as an “unpublished decision”
filed on June 13 , 200 3. On July 16, 2003, the court designated the     least 60 days, see U.S.S.G. § 4A1.1(b).
opinion as one recommend ed for full-text publication.

                                  1
No. 02-1210                     United States v. Stovall     3    4      United States v. Stovall                   No. 02-1210

  All told, the parties agreed that Ms. Stovall’s total offense   findings and calculations under the guidelines, the court
level was 16 and that her criminal history category, based on     imposed sentences totaling 77 months. This appeal followed.
a criminal history score of 14, was VI. These calculations
resulted in a guideline sentencing range of 46 to 57 months.                                        II
The government agreed that a sentence of no more than 51
months would be appropriate. Of critical importance here,           At the time of Ms. Stovall’s sentencing, Rule 32(c)(1), Fed.
Ms. Stovall agreed not to appeal any of the sentencing            R. Crim. P., provided that,
calculations to which she had stipulated.
                                                                      “for each matter controverted [in objections to a
   After the district court accepted Ms. Stovall’s guilty plea,       presentence report], the court must make either a finding
a probation officer prepared a presentence report in which her        on the allegation or a determination that no finding is
offense level was determined to be 21 – a level that was five         necessary because the controverted matter will not be
above the one stipulated. The difference was due to a two-            taken into account in, or will not affect, sentencing.”
level enhancement for production and trafficking of
unauthorized or counterfeit access devices, see U.S.S.G.          This court “has required ‘literal compliance’ with [Rule
§ 2F1.1(b)(5)(B), and a three-level enhancement for               32(c)(1)], stating that it ‘helps to ensure that defendants are
commission of the instant offenses while released on bond in      sentenced on the basis of accurate information and provides
connection with another federal offense, see U.S.S.G. § 2J1.7.    a clear record for appellate courts, prison officials, and
The revised calculations yielded a guideline sentencing range     administrative agencies who may later be involved in the
of 77 to 96 months.                                               case.’” United States v. Corrado, 227 F.3d 528, 540 (6th Cir.
                                                                  2000) (quoting United States v. Tackett, 113 F.3d 603, 613-14
  Ms. Stovall presented 23 objections to the presentence          (6th Cir. 1997), cert. denied, 522 U.S. 1089 (1998)). “Literal
report. She also requested downward departures based on the       compliance” means that the district court must make
conditions of the jail in which she was detained and her          independent factual findings and not merely adopt the
family history of schizophrenia. (On appeal, she characterizes    findings in the presentence report. See id. at 540-41.
her departure requests as “objections” as well.)
                                                                    Ms. Stovall contends that the district court violated Rule
  Because of the discrepancy between the guideline sentence       32(c)(1) by summarily overruling four objections to the
range as calculated by the probation officer and the sentence     presentence report: (1) her objection that because she had
agreed upon by the parties, the district court asked Ms.          worked closely with only one of her co-defendants and had no
Stovall at sentencing whether she wished to renegotiate the       knowledge of the others’ activities, her role in the conspiracy
plea agreement or to withdraw her guilty plea. After a recess,    had been over-stated; (2) her objection to the enhancement of
the parties reported that they had agreed to amend the plea       her offense level for commission of her offenses while
bargain by establishing a sentencing “cap” of 77 months.          released on bond; (3) her objection to the assessment of
                                                                  criminal history points for sentences imposed in earlier
  Without discussion, the district court subsequently             federal cases; and (4) her requests for a downward departure.
overruled Ms. Stovall’s outstanding objections to the             In our view, Ms. Stovall’s objections did not raise
presentence report. Adopting the probation officer’s factual      controverted matters of the type that Rule 32(c)(1) requires to
                                                                  be resolved on the record.
No. 02-1210                      United States v. Stovall     5    6       United States v. Stovall                         No. 02-1210

   As to the complaint that the district court failed to make a       Ms. Stovall complains next of the district court’s failure to
factual finding on her role in the conspiracy, Ms. Stovall         justify its rejection of her requests for departure from the
stipulated in the plea agreement that a three-level                guideline range. As we see it, however, Ms. Stovall’s
enhancement was appropriate because she was a manager or           departure requests were not “objections to the presentence
supervisor. In light of that stipulation, there was no need for    report” within the meaning of Rule 32(c)(1). The report, after
the district court to make a finding on the issue. See United      all, merely set forth the requests without comment. It follows
States v. Dunbar, 9 Fed. Appx. 411, 414 (6th Cir. 2001),           that the district court was not obligated to make express
where we held that an objection foreclosed by the defendant’s      findings with respect to the requests. See United States v.
plea agreement did not constitute a “controverted matter” for      Bowden, 4 Fed. Appx. 398, 399 (9th Cir. 2001) (rejecting an
purposes of Rule 32(c)(1). Likewise, the district court was        argument that Rule 32(c)(1) requires explicit rulings on
not required to determine whether Ms. Stovall’s prior federal      requests for downward departure).1
sentences should have been counted in the calculation of her
criminal history score – for Ms. Stovall had stipulated that a                                        III
separate three-point addition was warranted by each of the
sentences in question. See Dunbar, 9 Fed. Appx. at 414.               Finally, Ms. Stovall contends that a state sentence for
                                                                   passing counterfeit checks should not have been used in the
  Turning to Ms. Stovall’s contention that the district court      calculation of her criminal history score, the passing of the
should have made a finding on her objection to the three-level     checks already having been treated as part of the offense
enhancement for having committed the present offenses while        conduct that resulted in a separately counted federal sentence.
released on bond, we note that Ms. Stovall never disputed the      Ms. Stovall did not raise this argument in the district court.
fact that the period in which she committed her offenses           On the contrary, she stipulated to the addition of two points
overlapped the period in which she was on bond. Given the          to her criminal history score on account of the state sentence
overlap, enhancement of the sentence was mandated by 18            – and, to repeat, she expressly agreed not to appeal any of the
U.S.C. § 3147. See United States v. Lewis, 991 F.2d 322, 324       stipulated sentencing factors. Ms. Stovall thus waived her
(6th Cir. 1993). Section 2J1.7 of the sentencing guidelines        right to appeal the two-point addition. See United States v.
“effectuate[s] the mandate” of § 3147 by prescribing a three-      Allison, 59 F.3d 43, 46 (6th Cir.), cert. denied, 516 U.S. 1002
level enhancement. United States v. Bahhur, 200 F.3d 917,          (1995).
926-27 (6th Cir. 2000). Citing a notice requirement found in
U.S.S.G. § 2J1.7, comment. (backg’d), Ms. Stovall contends             AFFIRMED.
that she did not receive sufficient notice that the enhancement
would be imposed. But the presentence report indisputably
notified Ms. Stovall that she stood to receive the
enhancement, and Ms. Stovall’s suggestion that she was
entitled to notice at the time of her release is contrary to our
decision in Lewis. See Lewis, 991 F.2d at 323-24. Because              1
                                                                         To the extent that Ms. Stovall seeks to challenge the merits of the
application of the enhancement was required by statute, and        district court’s refusal to depart downward, her challenge cannot be
because Ms. Stovall plainly received sufficient notice, there      maintained on ap peal absen t evidence that the court was unaware of its
was no genuine controversy for the court to resolve.               discretion to depart. See Un ited States v. H ill, 167 F.3d 1055, 1070-71
                                                                   (6th C ir.), cert. denied, 528 U.S. 872 (1999). We find no such evidence
                                                                   here.